DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 6/16/2022 is acknowledged.  The Examiner agrees with the Applicant’s comment that these are different inventions rather than different species and this should have been a Restriction Requirement rather than a Species Election Requirement.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 600 is mentioned in paragraphs 0062 & 0065-0066 but is not in any of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: there is an apparent typo in paragraph 0031, lines 5 & 7.  In paragraph 0031, lines 5 & 7, “nut 215” should be -- nut 211 --.  (See figure 2)  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “generally” in claim 3, line 2, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “a generally circumferential direction” in claim 3, line 2, as -- a circumferential direction --.  
The term “substantially” in claim 3, line 5, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially collinear” in claim 3, line 2, as -- collinear --.  
Claims 1 & 6 recites the limitation "the first component" in claims 1 & 6, lines 5 & 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the first component” in claims 1 & 6, lines 5 & 1, respectively, as -- the first structural component --.  
Claims 1 & 6 recites the limitation "the second component" in claims 1 & 6, lines 5-6 & 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the second component” in claims 1 & 6, lines 5-6 & 2, respectively, as -- the second structural component --.  
Claim 3 recites the limitation "the body" in claim 3, line 3.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the body” in claim 3, line 3, as -- the cylindrical body --.  
Claim 4 recites the limitation "the fastener element" in claim 4, line 5.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the fastener element” in claim 4, line 5, as -- the attachment fastener --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, & 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (Pub No. US 2008/0164376 A1) in view of McBroom (Pub No. US 2008/0156936 A1) & Bruce (US Patent No. 7,163,369 B2).  
Regarding claims 1 & 5
	Kato teaches an aircraft assembly (See figure 1) comprising one or more aircraft joints; (See figures 1-4, ref # 3) the aircraft joints (See figures 1-4, ref # 3) comprising: a first structural component (See figure 3, ref # 19) provided with an attachment hole (See paragraph 0032 & figures 2 & 3, ref # 19a) configured to receive a corresponding attachment fastener (See figure 3, ref # 22) provided by a second structural component.  (See paragraphs 0026-0030 & figure 3, ref # 14)  
	Kato does not teach a curable composite bush compressed and cured between an outer diameter of the attachment fastener and the attachment hole when the first component is mounted to the second component, wherein the curable composite bush prevents radial displacement of the attachment fastener within the attachment hole.  
	However, McBroom teaches a bush (See figure 3, ref # 14) compressed between an outer diameter of the attachment fastener (See figures 3-5, ref # 19/19b) and the attachment hole when the first component (See figure 3, ref # 1) is mounted to the second component, (See figure 3, ref # 20) wherein the bush (See figure 3, ref # 14) prevents radial displacement of the attachment fastener (See figures 3-5, ref # 19/19b) within the attachment hole.  (See paragraphs 0049-0050 & figures 3 & 4)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a bush compressed between an outer diameter of the attachment fastener and the attachment hole when the first component is mounted to the second component, wherein the bush prevents radial displacement of the attachment fastener within the attachment hole as taught by McBroom in the aircraft of Kato, so as to protect the inside edge of the hole.  
	A modified Kato does not teach a curable composite bush.  
	However, Bruce teaches a curable composite bush (See column 2, lines 49-52) compressed and cured between an outer diameter of the attachment fastener and the attachment hole when the first component is mounted to the second component, (See column 2, lines 49-52) wherein the curable composite bush prevents radial displacement of the attachment fastener within the attachment hole.  (See column 2, lines 49-52)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a curable composite bush that is cured between the outer diameter of the attachment fastener and the attachment hole when the first component is mounted to the second component as taught by Bruce in the modified aircraft of Kato, since curable composite of carbon fiber reinforcement materials in a resin matrix is a well known material for the fabrication of bush/bushings.  

Regarding claim 2
	Kato doesn’t teach wherein the curable composite bush comprises a generally hollow cylindrical body formed from a matrix material pre- impregnated with reinforcement fibers.  
	However, Bruce teaches wherein the curable composite bush (See column 2, lines 49-52) comprises a generally hollow cylindrical body (See column 9, lines 1-6 & figure 3, ref # 340) formed from a matrix material pre- impregnated with reinforcement fibers.  (See column 2, lines 49-52)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a curable composite bush comprises a generally hollow cylindrical body formed from a matrix material pre- impregnated with reinforcement fibers as taught by Bruce in the aircraft of Kato, since curable composite of carbon fiber reinforcement materials in a resin matrix is a well known material for the fabrication of bush/bushings.  

Regarding claim 4
	Kato teaches further comprising a third structural component (See figures 1-4, ref # 25) between the first and second structural components, (See figure 3, ref # 19 & 14) wherein the third structural component (See figure 3, ref # 25) is configured to displace the first structural component (See figure 3, ref # 19) from the second structural component (See figure 3, ref # 14) and is further provided with a hole (See figures 3 & 4, ref # 25d) configured to receive a portion of the fastener element (See figure 3, ref # 22) protruding from the first or second structural component.  (See figure 3, ref # 19 & 14)  

Regarding claim 6
	Kato teaches wherein the first component (See figure 3, ref # 19) is a leading-edge assembly (See paragraphs 0026-0030 & figures 1-4) and the second component (See figure 3, ref # 14) is a wing box spar element.  (See paragraphs 0026-0030 & figures 1-4)  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (Pub No. US 2008/0164376 A1) in view of McBroom (Pub No. US 2008/0156936 A1) & Bruce (US Patent No. 7,163,369 B2) as applied to claim 2 above, and further in view of Schaap (US Patent No. 6,461,695 B1).  
Regarding claim 3
	A modified Kato does not teach wherein the reinforcement fibers of the curable composite bush are oriented in a generally circumferential direction about a longitudinal axis of the bush, wherein the body defines a plurality of corrugations extending between an inner and an outer diameter of the bush, and wherein the corrugations improve a compressibility of the bush in a direction substantially collinear to a longitudinal axis of the bush.  
	However, Schaap teaches wherein the reinforcement fibers of the curable composite bush (See figures 1-3, ref # 10) are oriented in a generally circumferential direction about a longitudinal axis of the bush, (See figures 1-3, ref # 10) wherein the body defines a plurality of corrugations (See figures 1-3, ref # 12) extending between an inner and an outer diameter of the bush, (See figures 1-3, ref # 10) and wherein the corrugations (See figures 1-3, ref # 12) improve a compressibility of the bush (See figures 1-3, ref # 10) in a direction substantially collinear to a longitudinal axis of the bush.  (See column 1, lines 1-13, 39-47, column 3, line 60 – column 4, line 4, & figures 1-3, ref # 10)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have reinforcement fibers of the curable composite bush are oriented in a generally circumferential direction about a longitudinal axis of the bush, wherein the body defines a plurality of corrugations extending between an inner and an outer diameter of the bush, and wherein the corrugations improve a compressibility of the bush in a direction substantially collinear to a longitudinal axis of the bush as taught by Schaap in the modified aircraft of Kato, so as to allow the length of the bushing to change in response to the axial force applied by the attachment fastener.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Lorenz et al. (Pub No. US 2019/0162232 A1) is a similar case with the same Assignee, Inventors, figures, publication date, file date, and priority date as the Instant Application.  The reference Stewart (Pub No. US 2011/0233338 A1) discloses an aircraft, a 1st structural component that is a leading or trailing edge assembly, an attachment hole, a 2nd structural component that is an aircraft wing box element, an attachment fastener, a 3rd structural component that is a washer with a hole to receive the fastener and fills the gap between the 1st & 2nd structural components.  The reference Schlipf et al. (Pub No. US 2019/0002080 A1) discloses an aircraft, a 1st structural component that is a leading edge assembly, an attachment hole, a 2nd structural component that is an aircraft wing box spar element, an attachment fastener, and a bush in each of the holes of the 1st & 2nd structural components.  The reference Messina et al. (Pub No. US 2022/0204155 A1) discloses an aircraft, a 1st structural component that is a leading edge assembly, an attachment hole, a 2nd structural component that is an aircraft wing box element, an attachment fastener, and a bush in the hole of the 2nd structural component.  The reference Foster et al. (Pub No. US 2016/0244143 A1) discloses an aircraft, a 1st structural component that is an aircraft wing box element, an attachment hole, a 2nd structural component that is a leading edge assembly, an attachment fastener, a bush that is made of a durable material such as metal or curable composite material that is pre-impregnated with carbon reinforcement fibers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647